Exhibit 10.10







FIRST AMENDMENT TO

SUBSCRIPTION ESCROW AGREEMENT




This First Amendment to the Subscription Escrow Agreement (the “Amendment”) is
made as of November 15, 2013, by and among the Issuer, Depositor and Escrow
Agent.  This Amendment amends the Subscription Escrow Agreement by and among the
Issuer, Depositor and Escrow Agent, dated as of September 9, 2013 (the
“Agreement”).  Capitalized terms used and not otherwise defined herein have the
respective meanings ascribed to them in the Agreement.




The second recital of the Agreement is hereby amended to read in its entirety as
follows:




WHEREAS, the Issuer intends to offer and sell to investors in a private
placement offering (the “Offering”) a maximum of 7,000,000 (the “Maximum
Amount”) units of its securities (the “Units”), at a purchase price of $0.50 per
Unit (the “Purchase Price”), with each Unit consisting of (i) one share of the
Issuer’s common stock (“Common Stock”), and (ii) one warrant representing the
right to purchase one share of Common Stock, exercisable for a period of five
years at an exercise price of $0.75 per whole share; and in the event the
Offering is oversubscribed, the Issuer may, in its discretion, sell up to
1,000,000 additional Units (the “Over-Allotment”) at the same purchase price per
Unit;




The third recital of the Agreement is hereby amended to read in its entirety as
follows:




WHEREAS, the Offering is being made on a best efforts 3,000,000 Units
($1,500,000) minimum basis (the “Minimum Amount”) and a 7,000,000 Units
($3,500,000) maximum basis until the Maximum Amount is reached, to “accredited
investors” in accordance with Rule 506 of Regulation D under the Securities Act,
as amended (the “Securities Act”), and/or to “non-U.S. Persons” in accordance
with Rule 903 of Regulation S under the Securities Act;




The fourth recital of the Agreement is hereby amended to read in its entirety as
follows:




WHEREAS, Units will be offered through January 6, 2014 (the “Initial Offering
Period”), which period may be extended, up to an additional 30 days, at the
mutual discretion of the Issuer and the Depositor (this additional period and
the Initial Offering Period shall be referred to as the “Offering Period”);  




This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.




This Amendment is hereby made part of and incorporated into the Subscription
Escrow Agreement, with all the terms and conditions of the Agreement remaining
in full force and effect, except to the extent modified hereby.  The Parties
agree for and on behalf of their respective party this 15th day of November,
2013.







IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.










SIGNATURE PAGE TO FOLLOW





--------------------------------------------------------------------------------




CSC Trust Company of Delaware

as Escrow Agent




By: /s/ Alan R. Halpern

Name:  Alan R. Halpern

Title:   Vice President







SYMBID CORP.




By:/s/ Noah Levinson

Name: Noah Levinson

Title: Chief Executive Officer







DEPOSITOR




Gottbetter Capital Markets, LLC




By:/s/ Julio A. Marquez

Name:  Julio A. Marquez

Title:  President






